DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 9-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (2018/0269689) in view of Kojori et al (US 2006/0042846) and further in view of Zhou et al. (US 2016/0163209)

Re Claims 1, 10, 17; Rodriguez discloses an electrical system for an aircraft having a turbine engine, the turbine engine having a high pressure (HP) spool and a low pressure (LP) spool, the electrical system (par. 0024) comprising: 
a first generator (134) driven by the HP spool and providing a first electrical output; (Fig. 1)
a second generator (136) driven by the LP spool and providing a second electrical output; (Fig. 1) 
an electrical power distribution bus coupled to the first generator and the second generator, the electrical power distribution providing electrical power to a load (112) (Fig. 1);  
a hybrid electric propulsion system (142) coupled to the electrical power distribution bus (118); 
a secondary aircraft systems bus (114) coupled to the electrical power distribution bus (118); and 
a control system (100) for allocating power among the first generator, the second generator, the hybrid electric propulsion system, and the secondary aircraft systems bus, the control system comprising a propulsion system controller (106) communicatively coupled to one or more bus power controllers. (112) (Fig. 1 and also see par 0020. Power management control signal is understood or equated to allocating power among the multiple generators)
wherein the PSC (106) controls power allocation among the first generator, the second generator, and the hybrid electric power propulsion system, and the one or more BPCU (112) controls power delivery from the electrical power distribution bus to the secondary aircraft system bus (114) based on at least one of a phase of a flight envelope of the turbine engine, a secondary circuit load demand, or one or more emergency conditions (Par. 0020-0021, 0027-29)
Rodriguez further discloses that the PSC controller 106 includes processor 214, communication interface 206 (Fig. 2) and a memory (as discussed in par 0020) and also discloses that the power bus controller 112 includes a circuit breaker (Par. 0021)
Wherein the PSC and the other one or more BPCU controllers coordinate commanding the first and the second generator to provide a required power for the hybrid electric propulsion system and secondary aircraft system bus. (Fig. 1 Par. 0020-0021)
In par 0024; Rodriquez disclosed In addition, the sources 104 may include an energy harvesting source 138, such as a solar panel or wind turbine, a mechanical energy source 140, such as a mechanical flywheel, an electrical generator source 142, such as a compressor driven electrical generator, and a electrical energy storage source 144, such as a storage battery or super capacitors,
Wherein the control system manages a power split of power generated by the first generator and the second generator between the hybrid electric power system and the second aircraft system bus. (Par 0020, 0029)

Rodriguez does not disclose plurality of BPCU controller each being a computing device comprising one or more memory devices, one more processors, and a communication interface, wherein the computing device of the one or more PBCU controller, respectively, receive a plurality of parameters and determine control commands for the first and second generators using the plurality of engine parameters, and send control commands to the first and second generator, the computing device of the PSC separately and independently communicatively coupled with each of the computing devices of the plurality of BPCU
However Kojori discloses an analogues art or electrical energy management system on an electric vehicle comprising disclose the PSC (102) and the one or more BPCU controller (104, 160) each being a computing device comprising one or more memory devices (par. 0023 “Under such a condition, if the failed EEMC is the master, the logic would reside within the EEMC's, activated by programming jumpers associated with the EEMC's installed position, to default to a predetermined new master and continue operation with the remaining EEMC's.” indicating that the EEMC includes a memory to store the logic), one more processors (Par. 0021 EEMC channels process the same data at the same time.), and a communication interface (TX, RV. Par 0020 the EEMC 102 is coupled to the EEMC 104 via an inter-controller data bus 106.), 
wherein the computing device of the PSC and the one or more PBCU controller, respectively, receive a plurality of parameters (receives data relevant) and determine control commands using the plurality of parameters to communicate coordinated commands for the first and second generator. (Par. 0029-34, The EEMC receives data relevant to the operation of the electrical system 140 from the LRU's 142 or components of the electrical system 140 and uses the data to correctly supervise and control the electrical system operation.)
the computing device of the PSC separately and independently communicatively coupled with each of the computing devices of the plurality of BPCU(par 0020-0021 discloses the EEMC 102 is coupled to the EEMC 104 via an inter-controller data bus 106. In the illustrated embodiment, the high speed, dedicated inter-controller data bus 106 is an optical data bus immune from electromagnetic interference. The inter-controller data bus 106 allows each EEMC to share all data, such as data from the electrical system 140, nearly instantaneously to support data integrity computations and redundant operations.
[0021] In the illustrated embodiment, each of the EEMC's 102 and 104 are dual channel units. In a first operation mode, all EEMC channels process the same data at the same time. Should one EEMC channel make a significant number of errors in computation over a predetermined time, then that channel could be deactivated to prevent contamination of the subsequent processing. The remaining three channels would be sufficient to continue to process the data based on the voting process and hence can continue without system integrity degradation.)
Therefore, it would have been obvious to one of the ordinary skilled in the art at the filing of the invention to have included memory, the communication interface and the processor with the device of Rodriquez central power distribution device 112 motivated by the desire to remotely access and control the network by simplifying the control electronics required by the primary distribution panel achieved by using the EEMC as the gateway to the vehicle operation system 120. Since the local data bus 110 between the EEMC and the ELCU 146 is less sophisticated than the vehicle data bus 108, considerable savings can be achieved by using the EEMC as the gateway to the vehicle data bus 108. The EEMC then provides the appropriate communications to the individual ELCU's within the primary power panel based upon the vehicle operation system's command. (Par 0037)
when needed in order to disconnect or separate the grid from the generators remotely.
The combination of Rodriguez in view of Kojori does not disclose the hybrid electric propulsion system comprising a combination of gas and electric power sources.
However, Zhou discloses the hybrid electric propulsion system comprising a combination of gas and electric power sources. (Par. 0032)
Therefore, it would have been obvious to one of the ordinary skill in the art at the filing of the invention included a gas to the electric power source in order to reduce demand on gas used in the airplane.

Re Claims 2, 11 and 18; Rodriguez discloses further comprising a battery energy storage system, the battery energy storage system (144, also see par 0024) comprising a battery energy storage device, wherein the control system is further configured to manage a battery power from the battery energy storage system to provide electrical power to the electrical power distribution bus to supplement the power supplied by the first generator and the second generator. (Fig. 1 and also see par 0020. Power management control signal is understood or equated to allocating power among the multiple generators).

Re Claims 4, 13 and 19; Rodriguez discloses wherein the aircraft further comprises an auxiliary power unit (APU), (140) the APU unit configured to supply auxiliary power, wherein the control system is further configured to allocate the auxiliary power to supplement the power supplied by the first generator and the second generator. (Fig. 1 and also see par 0020. Power management control signal is understood or equated to allocating power among the multiple generators and to supplement one another).

Re Claim 10; Rodriguez discloses An aircraft comprising: a turbine engine, the turbine engine having a high pressure (HP) spool and a low pressure (LP) spool, the HP spool configured to drive a first generator and provide a first electrical output, the LP spool configured to drive a second generator and provide a second electrical output, the first generator and the second generator coupled to an electrical power distribution bus that provides electrical power to a load; a hybrid electric propulsion system coupled to the electrical power distribution bus; a secondary aircraft systems bus coupled to the electrical power distribution bus; and a control system configured to allocate power among the first generator, the second generator, the hybrid electric propulsion system, and the secondary aircraft systems bus. (This claim is analogous to claim1 and the same rejection is applied.).


Claims 3, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Kojori and further in view of Zhou and French et al (US 2014/0360205)

Re Claims 3 and 12; Rodriguez discloses a control system and second generator.
Rodriguez does not disclose wherein the control system is further configured to use the first generator as a starter generator.
However, French discloses wherein the control system is further configured to use the first generator as a starter generator (par. 20).
Therefore, it would have been obvious to one of the ordinary skilled in the art at the filing of the invention to have used the startup generator of French in the system of Rodriguez motivated by the desire to start up the engine when needed. 

Re Claims 8; Rodriguez discloses wherein the electrical system comprises one or more dc sources. For instance, the energy harvesting source 138 and the electrical storage sources 144.
Rodriguez does not disclose wherein the electrical system comprises one or more converters configured to convert DC power on the electrical power distribution bus to a power suitable for an aircraft load.
However French wherein the electrical system comprises one or more converters configured to convert DC power on the electrical power distribution bus to a power suitable for an aircraft load. (Par. 0022, 0026)
Therefore, it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have coupled an inverter/converter disclosed by the French to the dc sources of Rodriguez motivated by the desire to supply from energy storage system to one or both of electrical buses in the event of a failure that renders one or both of electrical machines and unable to supply power to one or both of electrical buses. See par 0026 of French.

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Kojori and further in view of Zhou and Armstrong (US 20180155040)

Re Claims 9 and 14; Rodriguez discloses wherein the hybrid electric propulsion system comprises an engine. (Fig. 1). 
Rodriguez does not disclose the engine configured as an aft boundary layer ingestion (BLI) fan.
However, Armstrong discloses engine configured as an aft boundary layer ingestion (Par. 0022, 0039, Fig. 3)
Therefore, it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have coupled a BLI fan to the aft engine in order to reduce jet and wake losses and of the external aerodynamic benefits resulting from reducing nacelle surface friction losses.

Response to Arguments
Applicant's arguments filed 05/002/2022 have been fully considered but they are not persuasive. 
Applicant argues that the rejection of claim 5 and 15 was rejected as being unpatenable over Rodriquez in view of Kojori and further in view of Zhou, no specific rejection was made. Thus, applicant respectfully submits that the rejection is improper and must be withdrawn.
However, the examiner respectfully disagrees. Mpep 2141.02 IV discloses A prior art reference must be considered in its entirety not merely the cited portion and as shown above in the rejection, the examiner maintained the same paragraphs in explaining of the inclusion of claim 5 into claim 1.
Furthermore, the application argues that there is no teaching of power split of power generated by the LP Gen 134, 136, 142 and 144 and it’s unclear how Rodriquez would control power generated by the LP Gen 134, Hp Gen 136 to the electrical generators source 142 given that they are all electrical coupled to the power lines 118 and no power control mechanism between them. 
However, the examiner respectfully disagrees. The claimed limitation power split is understood as plurality of power generation devices providing power to the power bus and as shown in the rejection, the pluralities of power generation devices ranging from 134-144 are consulted for power needed by the power bus 114, thus when two or more power supplies are selected to meet the bus demand, the action is known or understood as power split from the multiple power sources. The claim does not include or recite an inclusion of additional power control mechanism.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lavan (US 2006/0261213, Fig. 7 and par 0029) teaches PSC and BPCU.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
05/10/2022
Primary Examiner, Art Unit 2836